Citation Nr: 0018902	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-08 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had service from October 1943 to February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

There is competent evidence of a nexus between current 
bilateral hearing loss and noise exposure in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
the veteran's claim of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, meaning it appears to be meritorious.  Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that: A well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Under applicable laws and regulations, service connection 
requires evidence that the disease or disorder was incurred 
in or aggravated by service or that the disorders are 
otherwise attributable to service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In Hensley v. Brown, 5 Vet. App. 155, 160 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

Factual Background

The veteran's reports of honorable discharge show that his 
duties during service included armorer gunner, airplane 
electric mechanic gunner, performing maintenance on aircraft 
and their armament.

The veteran's service records are negative for complaints, 
treatment or diagnosis of hearing loss.  On his separation 
examination dated in January 1953, the veteran's hearing was 
shown to be 15/15 to whispered voice, bilaterally; and 15/15 
to spoken voice, bilaterally.  There was no disease or defect 
noted.

Private medical records dated in February 1992 and February 
1998 shows bilateral hearing loss.  In February 1998 it was 
reported that the veteran had worked in a noisy environment.

In September 1998 the veteran submitted excerpts of medical 
articles in which it was reported that prolonged exposure to 
noises in excess of 85 decibels were one of the causes of 
hearing loss, and that the risk factors included occupations 
or hobbies involving high noise levels.  

In a September 1998 statement, the veteran reported that he 
believed that his bilateral hearing loss was due to his eight 
plus years of exposure to aircraft noise during service.  

VA audiometric examination in February 2000, the veteran 
reported noise exposure as a gunner on B-24 airplanes during 
service.  He reported that after service he had hunted until 
the 1960's, but denied any other noise exposure.  The 
examination report showed bilateral sensorineural hearing 
loss as defined in 38 C.F.R. § 3.385 (1999).  The examiner 
opined that although the veteran's bilateral hearing loss was 
consistent with noise exposure, it was unlikely that his 
hearing loss was "entirely" attributable to his active 
service because the veteran did not notice a problem until 
seven or eight year prior to the examination, approximately 
39 years following his separation from service; and because 
the veteran had not noticed tinnitus until approximately 12 
years earlier, a period 35 years after service. 

Analysis

The veteran has reported noise exposure in service, and his 
service records show that he served in capacities that could 
be expected to expose him to noise.  Thus there is competent 
evidence of inservice injury.  Clinical records show that the 
veteran has a current bilateral hearing loss as defined in 38 
C.F.R. § 3.385.  Therefore, the Board finds that there is 
competent evidence of current disability.

The remaining question is whether there is competent evidence 
of a nexus between the current hearing loss and the inservice 
noise exposure.  The United States Court of Appeals for the 
Federal Circuit has held that the standard for establishing a 
well-grounded claim is very low.  Hensley v. West, No. 99-
7029 (Fed. Cir. May 12, 2000).  With that consideration in 
mind, the Board notes that on the recent VA examination the 
examiner concluded that the veteran's hearing loss was likely 
do to noise exposure, but that the noise exposure could not 
be "entirely" attributed to the inservice noise exposure.  
This comment raises the possibility, if not the probability, 
that the examiner found some of the veteran's hearing loss to 
be attributable to service.  The veteran would be entitled to 
service connection for any portion of his hearing loss that 
is attributable to service.  Allen v. Brown, 7 Vet App 439 
(1995) (en banc).  Accordingly, the Board concludes that the 
examiner's comment provides competent evidence of a nexus 
between the inservice noise exposure and current hearing 
loss.  Therefore, the Board finds the veteran's claim to be 
well grounded.


ORDER

The claim for service connection for bilateral hearing loss 
is well grounded.  To this extent the appeal is allowed.


REMAND

Inasmuch as the veteran's claim is well grounded, VA has a 
duty to assist him with the development of that claim.  38 
U.S.C.A. § 5107(a).  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As was just discussed above, the VA examiner who conducted 
the February 2000 examination commented that the veteran's 
hearing loss was not "entirely" related to inservice noise 
exposure.  It is not clear from this comment whether the 
examiner found any of the veteran's hearing loss to be 
attributable to service.  In order to clarify whether there 
is such a relationship it is necessary to remand the case for 
the following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for hearing 
loss since February 1998.  The RO should 
then take all necessary steps to obtain 
those records and associate them with the 
claims folder.

2.  The RO should then request that the 
examiner who conducted the February 2000 
examination review the claims folder, and 
clarify whether it is at least as likely 
as not that any of the veteran's current 
hearing loss is attributable to service.

3.  If the examiner who conducted the 
February 2000 examination is not 
available, the veteran should be afforded 
a new audiology examination.  The 
examiner should review the claims folder, 
and express an opinion as to whether it 
is at least as likely as not that any 
current hearing loss is attributable to 
service.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

